         Case 1:20-cv-01431-SKO Document 5 Filed 10/09/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10
       DOROTHY BAILEY,                                      Case No. 1:20-cv-01431-SKO
11
                           Plaintiff,                       ORDER TO SHOW CAUSE
12
               v.                                           SEVEN DAY DEADLINE
13

14     ANDREW M. SAUL,
15     Commissioner of Social Security,

16                    Defendant.
       _____________________________________/
17

18           On October 6, 2020, Plaintiff Dorothy Bailey filed this action seeking judicial review of a

19 final decision of the Commissioner of Social Security (“Commissioner”) denying her application

20 for disability benefits pursuant to the Social Security Act. (Doc. 1.) The civil cover sheet indicates

21 Plaintiff’s county of residence is Kern County, which is within the jurisdiction of this Court. (See

22 Doc. 2.) However, the complaint and its attachments indicate that Plaintiff resides in Lomita, CA,

23 which is within the jurisdiction of the United States District Court for the Central District of

24 California, Western Division. (Doc. 1.) See 42 U.S.C. § 405(g) (A claimant of Social Security

25 benefits whose application has been denied by the Commissioner may seek review of such decision

26 “in the district court of the United States for the judicial district in which the plaintiff resides, or has
27 [her] principal place of business or, if [s]he does not reside or have [her] principal place of business

28 within any such judicial district, in the United States District Court for the District of Columbia.”)
        Case 1:20-cv-01431-SKO Document 5 Filed 10/09/20 Page 2 of 2


 1          Accordingly, by no later than seven (7) days from the date of this order, Plaintiff is
 2 HEREBY ORDERED to show cause why this case should not be transferred to the Central District

 3 of California, Western Division.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     October 9, 2020                                /s/   Sheila K. Oberto          .
 7                                                 UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  2
